              Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 1 of 8



Kevin P. McCulloch, Esq.
Nate A. Kleinman, Esq.
The McCulloch Law Firm, PLLC
501 Fifth Avenue, Suite 1809
New York, NY 10017
Telephone: (212) 355-6050
kevin@mccullochiplaw.com
nate@mccullochiplaw.com
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JANETTE BECKMAN,                                    Civil Case No.

    Plaintiff,

    v.                                               COMPLAINT
                                                     JURY TRIAL DEMANDED
 KNOWLEDGE BENNETT,

    Defendant.


         Plaintiff Janette Beckman, by and through undersigned counsel and pursuant to the

applicable Federal Rules of Civil Procedure and the Local Rules of this Court, hereby demands a

trial by jury of all claims and issues so triable, and, as and for her Complaint against Defendant

Knowledge Bennett, hereby asserts and alleges as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for copyright infringement brought against Defendant for

unauthorized and infringing uses of Plaintiff’s copyrighted photograph.

         2.      Plaintiff seeks damages and other relief related to Defendant’s knowing and willful

infringements of Plaintiff’s copyrights in the original photographic work identified in Exhibit 1
               Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 2 of 8



that is the subject of this action.

                                               PARTIES

          3.      Plaintiff is an acclaimed professional photographer who earns her living by

creating, selling, and licensing her photographs.

          4.      Plaintiff is a resident of the state of New York and has been living and working in

New York City since the early-1980s.

          5.      Throughout the 1980s and ‘90s, Plaintiff shot portraits of many of the pioneering

hip-hop artists including Run-D.M.C., Grandmaster Flash, Public Enemy, LL Cool J, among many

others.

          6.      Plaintiff’s photographs have been featured in numerous books and publications,

including in The New York Times “Lens” blog and The Guardian, and have been exhibited in

galleries and museums around the world, including the permanent collections of the Smithsonian

Museum of African American History and Culture, the Museum of the City of New York, and the

Musée des Civilisations de l’Europe in Marseilles, France.

          7.      Plaintiff is currently represented by the Fahey/Klein Gallery in Los Angeles,

California.

          8.      Defendant Knowledge Bennett is a visual artist who, upon information belief,

previously resided in New York and currently resides in Los Angeles, California.

                                      JURISDICTION AND VENUE

          9.      Jurisdiction for Plaintiff’s claims lies with the United States District Court for the

Southern District of New York pursuant to the Copyright Act of 1976, 17 U.S.C. §§ 101, et seq.,

28 U.S.C. § 1331 (conferring original jurisdiction “of all civil actions arising under the

Constitution, laws, or treaties of the United States”), and 28 U.S.C. § 1338(a) (conferring original




                                                    2
          Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 3 of 8



jurisdiction over claims arising under any act of Congress related to copyrights).

       10.     This Court has personal jurisdiction over Defendant because a significant portion

of the infringing conduct occurred in this District and because Defendant has substantial contacts

with New York, including through art galleries and fairs where Defendant’s work has been

exhibited and sold.

       11.     Upon information and belief, Bennett was previously represented by a New York

gallery – the Joseph Gross Gallery, located in the Chelsea neighborhood of Manhattan – through

which he has exhibited and sold copies of the infringing works at issue in this action.

                                  FACTUAL ALLEGATIONS

       12.     Plaintiff is the author and copyright owner of an iconic photograph of the early hip-

hop artist known as Slick Rick, attached as Exhibit 1 (hereinafter, the “Photograph”).

       13.     Plaintiff shot the Photograph in her New York studio in 1989 as part of a press

shoot for the Def Jam record company.

       14.     Plaintiff was not an employee of Def Jam at the time the Photograph was taken and

did not sign or enter a “work for hire” agreement with respect to her photo work. The Photograph

was ultimately not selected by Def Jam as the press photo.

       15.     The Photograph was shot using black and white film and features Slick Rick

prominently standing in front of a stark white background, wearing sunglasses, a suit and tie,

holding an empty bottle of champagne and a Fendi brand handbag at his feet. The artist also is

brazenly grabbing his crotch and slouching his shoulders.

       16.     Plaintiff’s Photograph is well-known in the hip-hop community and has been

recognized as one of the most iconic images of Slick Rick.

       17.     In a series of works titled “Cojones,” Defendant copied and appropriated Plaintiff’s




                                                 3
          Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 4 of 8



Photograph, nearly in its entirety, simply replacing Slick Rick’s head with that of various other

pop culture icons, including several of Slick Rick’s hip-hop contemporaries.

       18.    A side-by-side comparison of the Photograph and one example of the Cojones

works, featuring artist Jean-Michel Basquiat, is shown below.




                      Beckman Photograph              “Basquiat Cojones”

       19.    Using Plaintiff’s Photograph, Defendant has created numerous – at least eighteen

(18) – versions of the Cojones works, each in multiple editions, and sold them to galleries and

collectors around the world.

       20.    Attached hereto as Exhibit 2 are true and correct copies of various versions of

Defendant’s Cojones works.

       21.    Upon information and belief, signed editions of the Cojones works are currently

being offered for sale for upwards of $20,000 each.

       22.    In a July 2016 interview with the popular art auction website Artsy, Defendant

acknowledged that “[m]usic industry photographer Janette Beckman captured the original




                                               4
            Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 5 of 8



photograph” in reference to the Cojones series. Defendant also stated in the interview that the

series “started out as an homage to Hip Hop and the courage exhibited within such an art form

[and then] became even more encompassing including various ballsy individuals[.]”

          23.   Despite knowing that Plaintiff was the original author of the Photograph, Defendant

never requested permission to use, copy, sell, and/or distribute the Photograph in the Cojones

series.

          24.   Indeed, even after being contacted by Plaintiff and asked to stop using her

Photograph, Defendant refused to comply with her request and continued to create and sell the

Cojones works for many thousands of dollars.

          25.   Plaintiff recently collaborated with several other artists to create “mash up” or

remixed versions of several of her photographs, including the Slick Rick Photograph, in which

other artists layered their own creative work onto the photographs. The mash up series of works

were published in a 2018 book, titled, “The Mash Up: Hip-Hop Photos Remixed by Iconic Graffiti

Artists,” by Hat & Beard Press.

          26.   Upon information and belief, Defendant’s Cojones series has led consumers and

gallerists to incorrectly believe that Plaintiff is associated with and/or has collaborated with

Defendant in a similar vein as the mash up series.

          27.   Sales of the Cojones works have interfered with and/or usurped sales of Plaintiff’s

original Photograph and diminished the value of her work by diluting the market with so many

appropriated copies.

          28.   Defendant continues to display the Cojones works on the homepage of his website




                                                 5
            Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 6 of 8



and in his Los Angeles gallery to this day.

                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

          29.   Plaintiff repeats and re-alleges each allegation set forth above as if set forth fully

herein.

          30.   Plaintiff is the author and registered copyright owner of the Photograph.

          31.   Plaintiff registered her copyright in the Photograph with the United States

Copyright Office under registration VA 1-950-091.

          32.   Defendant copied, reproduced, printed, displayed, offered for sale, and sold

unauthorized reproductions of Plaintiff’s Photograph in violation of her exclusive rights under the

Copyright Act.

          33.   The Cojones works are not transformative of Plaintiff’s Photograph in any

meaningful way. Defendant’s work is nearly identical to Plaintiff’s Photograph, incorporating a

literal reproduction of the Photograph and simply replacing the subject’s head with a different

artist or cultural icon and changing the background color.

          34.   The Cojones works depict the same subject matter (albeit with a different figure

head), composition, pose, bi-chromatic aesthetic, and overall message as Plaintiff’s Photograph—

that of a defiant, rebellious cultural figure physically exhibiting their disregard for social norms

and the status quo.

          35.   The Cojones works add no new meaning to Plaintiff’s original artistic intent and

are not a parody of the Photograph. In Defendant’s own words, the Cojones series began as an

“homage” to hip-hop and the courage displayed by its progenitors, and subsequently expanded to

other “ballsy” cultural, artistic, and political figures.

          36.   The Cojones works occupy largely the same commercial market as Plaintiff’s



                                                    6
            Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 7 of 8



work—the contemporary fine art market, and specifically within the “street art” subcategory.

Further, Defendant’s principal gallery is located in the same city—Los Angeles—as the gallery

through which Plaintiff’s Photograph is currently being exhibited and sold.

       37.     Defendant’s infringements were willful, knowing, intentional, and/or reckless.

       38.     Defendant knew the Photograph was created by Plaintiff and protected by

copyright, and nevertheless created and sold numerous reproductions of the work even after being

contacted by Plaintiff and asked to stop using the Photograph.

       39.     By copying, distributing, displaying, publishing, and otherwise exploiting

Plaintiff’s copyrighted work, Defendant infringed Plaintiff’s copyrights in the Photograph and

caused Plaintiff significant injuries, damages, and losses in amounts to be determined at trial.

       40.     Plaintiff seeks all damages recoverable under the Copyright Act, including

statutory or actual damages, including Defendant’s profit attributable to the infringements, and

damages suffered as a result of the lack of compensation, credit, and attribution from any

diminution in the value of Plaintiff’s copyrighted work.

       WHEREFORE, Plaintiff respectfully prays for judgment on her behalf and for the

following relief:

       1.      A trial by jury of all claims and issues so triable;

       2.      A preliminary and permanent injunction against Defendant from copying,

displaying, distributing, promoting, and/or exploiting in any manner the copyrighted work

identified herein, and requiring Defendant to deliver to the Court for destruction or other

appropriate disposition all relevant materials, including digital files of Plaintiff’s Photograph and

all copies of the infringing materials described in this complaint that are in the control or possession




                                                   7
            Case 1:19-cv-01281-JSR Document 1 Filed 02/11/19 Page 8 of 8



or custody of Defendant;

       3.      All allowable damages under the Copyright Act, including, but not limited to,

statutory or actual damages, including damages incurred as a result of Plaintiff’s loss of licensing

revenue and Defendant’s profits attributable to infringements, and damages suffered as a result of

the lack of credit and attribution;

       4.      Plaintiff’s full costs, including litigation expenses, expert witness fees, interest, and

any other amounts authorized under law, and attorneys’ fees incurred in pursuing and litigating

this matter;

       5.      For such other and further relief as the Court deems just and proper.



Dated: February 11, 2019
                                               Respectfully submitted,

                                               /s/ Nathaniel A. Kleinman
                                               Nathaniel A. Kleinman (NK3168)
                                               The McCulloch Law Firm, PLLC
                                               501 Fifth Avenue, Suite 1809
                                               New York, New York 10017
                                               Tel: (212) 355-6050
                                               nate@mccullochiplaw.com




                                                  8
